Exhibit 10.1

 



February 13, 2019

 

Mr. John Sedor 

218 Chester Road 

Devon, PA 19333

 

Dear John:

 

As an executive officer of Pernix Therapeutics, LLC. (the “Company”), you are
one of a core group of the Company’s key management employees. To encourage and
reward your continued loyalty and dedication to the Company through the
remainder of 2019, our Board of Directors has approved a special one-time cash
bonus payment payable to you subject to the conditions outlined below (the
“Special Bonus”).

 

The amount of your Special Bonus is $500,000.00, which is an amount equal to
79.6% of your present annual base salary. The Special Bonus will be payable in a
single lump sum immediately on the date of this letter and will offset any
potential bonus payments that you would otherwise receive from the Company for
the 2018 fiscal year.

 

If you are terminated by the Company for Cause1 or if you resign from your
employment with the Company without Good Reason2 prior to December 31,

 

 

 

_____________________

 

1 For these purposes, “Cause” means the unanimous determination by the Board of
Directors, after written notice to you, a reasonable opportunity to cure (if
capable of being cured) and the opportunity to be heard, that one or more of the
following events has occurred: (i) your willful failure to perform your material
duties with the Company; (ii) any willful failure to follow lawful instructions
of the Board of Directors; (iii) any material violation of the material policies
of the Company as set forth in a written code of conduct or similar document;
(iv) any act of gross negligence, fraud or willful misconduct by you that is
materially injuring the interest, business or reputation of the Company, or any
of its parents, subsidiaries or affiliates; (v) your indictment for any felony
or any crime involving moral turpitude; (vi) any misappropriation or
embezzlement of the property of the Company, or any of its parents, subsidiaries
or affiliates; or (vii) any material breach by you of this letter agreement.

 

2 For these purposes, “Good Reason” means the occurrence of any of following
events or conditions unless you have expressly consented in writing thereto or
unless the event is remedied by the Company after receiving notice thereof from
you: (i) removal from your position as Chairman & Chief Executive Officer of the
Company; (ii) material reduction of your duties or responsibilities or the
assignment of duties materially inconsistent with your position as Chairman &
Chief Executive Officer; (iii) a material reduction of your then-current base
salary; (iv) the Company requiring you to be based at a location more than forty
(40) miles from your existing location; or (v) any material breach of this
letter agreement by the Company; in all cases after notice is provided by you to
the Company within ninety (90) days after the initial existence of any such
condition that the condition constitutes Good Reason and the Company fails to
cure such situation within thirty (30) days after said notice.

 

 

 

2019, you will promptly pay to the Company an amount equal to the after-tax
value of 100% of the Special Bonus.

 

In addition, notwithstanding anything to the contrary in this letter agreement,
if a substantial portion of the assets of the Company are transferred to one or
more acquirers and your employment is terminated without cause in connection
with such transfer, you will not be required to repay your Special bonus if (a)
you are not offered employment by such acquirer on terms substantially similar
to your current position with the Company or (b) you accept an offer of
employment extended by such acquirer.



 

This letter agreement and your entitlement to the Special Bonus will be
effective only if you sign and return this letter agreement to the Company. By
signing and returning this letter agreement you agree to the terms of this
letter agreement and acknowledge and agree that:

 

(1) This letter agreement and the payment of the Special Bonus will be governed
solely by the laws of the State of Delaware, without reference to principles of
conflict of law or the laws of any other state. Any dispute regarding payment of
the Special Bonus shall be adjudicated solely by the State or Federal courts
sitting in the State of Delaware;

 

(2) You will remain an “at-will” employee, nothing in this letter agreement
guaranties your continued employment and you or the Company may terminate your
employment relationship at any time for any reason; and

 

(3) This letter agreement contains the entire understanding between you and the
Company with respect to the matters addressed in this letter agreement and the
terms of this letter agreement may not be modified, except by a written
amendment signed by you and the Company.

 

If the terms of this letter agreement are acceptable to you, please indicate
your acceptance by signing below and returning the signed copy to Chis Bordiuk,
Vice President of Human Resources.

 

Very truly yours,   /s/ Kenneth R. Piña Kenneth R. Piña Senior Vice President,
Chief Legal and Compliance Officer, and Corporate Secretary




 

ACCEPTED AND AGREED:

 

  /s/ John Sedor                      

John Sedor

 



 



